Name: Council Regulation (EEC) No 375/86 of 17 February 1986 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 3761/83 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983 when quotas are in effect
 Type: Regulation
 Subject Matter: Europe;  international trade;  plant product
 Date Published: nan

 No L 44/4 Official Journal of the European Communities 21 . 2 . 86 COUNCIL REGULATION (EEC) No 375/86 of 17 February 1986 amending, on account of the accession of Spain and Portugal , Regulation (EEC) No 3761/83 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983 when quotas are in effect adjusted to take account of the limitations as established by the Council of the International Coffee Organization at its 44th meeting and concerning also Spain and Portugal, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to Council Regulation (EEC) No 288 /82 of 5 February 1982 on common rules for imports ('), and in particular Article 16 ( 1 ) (b) thereof, Having regard to the proposal from the Commission , Whereas Article 45 of the International Coffee Agreement 1983 provides that, in order to prevent non-member countries from increasing their exports at the expense of exporting members, each member of the Agreement should, whenever quotas are in effect, limit its annual imports of coffee from countries which are not members of the Agreement ; Whereas the annual limits, as established by the Council of the International Coffee Organization , are published in so far as the Member States of the Community are concerned in Appendix 7 to Regulation (EEC) No 3761 /83 (2) ; whereas on account of the accession of Spain and Portugal , Appendix 7 to that Regulation should be HAS ADOPTED THIS REGULATION : Article 1 Appendix 7 to Regulation (EEC) No 3761 /83 is hereby replaced by the Appendix annexed to this Regulation . Article 2 1 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2 . This Regulation should apply from 1 October 1985 . However in the case of Spain and Portugal , it shall apply from 1 January 1986, the quantities released for free circulation between 1 October and 31 December 1985 being nevertheless charged against the annual limitations given in the Appendix. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK (') OJ No L 35, 9 . 2. 1982, p . 1 . (2 OJ No L 379 , 31 . 12 . 1983 , p . 1 . 21 . 2 . 86 Official Journal of the European Communities No L 44/5 ANNEX 'APPENDIX 7 LIMITATION OF ANNUAL IMPORTS OF COFFEE FROM NON-MEMBERS APPLI ­ CABLE TO MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY (60 kg bags) Importing member Annual limitation EEC 170 198 Belgium/Luxembourg 23 023 Denmark 16 593 Federal Republic of Germany 4 884 France 8 954 Greece 1 611 Ireland 744 Italy 39 489 Netherlands 11 617 Portugal 9 891 Spain 49 687 United Kingdom 3 705'